Citation Nr: 0718524	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  04-07 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for peripheral 
neuralgia of the lower extremities.

5.  Entitlement to service connection for allergies.

6.  Entitlement to service connection for mitral valve 
prolapse.

7.  Entitlement to service connection for arthritis of the 
arms, hands, and legs.

8.  Entitlement to service connection for flexor tendonitis 
with trigger in the left middle and ring finger and the right 
middle finger.

9.  Entitlement to service connection for hematogenous 
osteomyelitis.

10.  Entitlement to service connection for gastroesophageal 
reflux disease.

11.  Entitlement to service connection for prostate cancer.

12.  Entitlement to service connection for non-Hodgkin's 
lymphoma.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, inter alia, determined that 
new and material evidence had not been received to reopen a 
previously denied claim of service connection for 
hypertension.  

The veteran appealed the RO's decision.  In connection with 
his appeal, in April 2006, he testified before Kathleen K. 
Gallagher, a Veterans Law Judge, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.

In June 2006, the Board remanded the matter for due process 
considerations.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).

The Board notes that in the May 2003 rating decision 
discussed above, the RO also denied service connection for 
numerous additional disabilities, including a low back 
disability, fibromyalgia, peripheral neuralgia of the lower 
extremities, allergies, mitral valve prolapse, arthritis of 
the arms, hands, and legs, flexor tendonitis with trigger in 
the left middle and ring finger and the right middle finger, 
hematogenous osteomyelitis, gastroesophageal reflux disease, 
prostate cancer, and non-Hodgkin's lymphoma.  The veteran 
originally indicated that he wished to limit his appeal to 
the issue of whether new and material evidence had been 
received to reopen a claim of service connection for 
hypertension.  See e.g. September 2003 Report of Contact.  In 
a December 2003 and January 2004 letters, however, the 
veteran indicated that he wanted to appeal the additional 
illnesses for which service connected had been denied.  

A review of the record indicates that the RO has not yet 
issued a Statement of the Case addressing the additional 
issues set forth above.  A remand for this action is 
therefore necessary.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  In addition, as set forth in more detail below, the 
Board is reopening the claim of service connection for 
hypertension.  However, additional evidentiary development is 
needed prior to further appellate consideration.  All of the 
issues are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1994 rating decision, the RO denied the 
veteran's original claim of service connection for 
hypertension.  Although he was notified of the RO's decision 
and his appellate rights, he did not perfect an appeal within 
the applicable time period.

2.  The veteran thereafter requested reopening of his claim 
of service connection for hypertension in August 2002.  

3.  The evidence received since the last final rating 
decision denying service connection for hypertension relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim of service connection for hypertension.


CONCLUSIONS OF LAW

1.  The March 1994 rating decision denying service connection 
for hypertension is final.  38 U.S.C.A. § 7105(c) (West 
2002).

2.  Evidence received since the last final rating decision 
denying service connection hypertension is new and material, 
and the veteran's claim of entitlement to service connection 
for hypertension is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Duty to Notify

VA is required to advise a claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  In this case, in a June 2006 letter, the 
RO provided the veteran with notice of what information or 
evidence was needed in order to reopen his previously denied 
claim of service connection for hypertension.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In January 2007, the 
veteran responded that he had no additional information or 
evidence to submit.  

While this letter was not issued prior to the initial rating 
decision on his claim as required by Pelegrini v. Principi, 
18 Vet. App. 112 (2004), in light of the favorable decision 
below, it is clear that there is no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

VA has a more limited duty in applications to reopen a 
previously denied claim than it does regarding an original 
claim.  38 U.S.C.A. § 5103A(f).  In this case, the Board 
concludes that VA has met its duty to notify and assist in 
this case.  In any event, in light of the favorable decision 
below, it is clear that any deficiency in VA's duty to assist 
is harmless error.  


Background

The veteran's service medical records are negative for 
complaints or findings of elevated blood pressure readings or 
hypertension.  At his February 1967 military separation 
medical examination, the veteran's blood pressure was 124/72.  
His heart and vascular system were normal and a chest X-ray 
was negative.  On a report of medical history, the veteran 
denied a history of high or low blood pressure.  

In February 1989, the veteran submitted an application for VA 
compensation benefits, seeking service connection for several 
disabilities, including hypertension, secondary to exposure 
to Agent Orange.

In support of his claim, the RO received VA and private 
clinical records, dated from March 1984 to March 1989.  These 
records are negative for complaints or findings of 
hypertension.  

In a March 1994 rating decision, the RO denied service 
connection for several disabilities, including hypertension.  
In its decision, the RO noted that the veteran's service 
medical records did not show treatment for hypertension, nor 
was hypertension shown to a compensable degree within one 
year of separation from service.  Finally, the RO noted that 
any current hypertension had not been shown to be related to 
Agent Orange exposure.  The veteran was notified of this 
decision and his appellate rights in an April 1994 letter, 
but he did not appeal.  

In August 2002, the veteran requested reopening of several 
claims, including service connection for hypertension.  He 
also claimed entitlement to service connection for diabetes 
mellitus, secondary to Agent Orange exposure.  

In connection with the claim, the RO received VA and private 
clinical records, pharmacy records, and medical invoices, 
dated from September 1995 to December 2003.  In pertinent 
part, these records show that in April 1999 and August 2002, 
the veteran reported a history of several disabilities, 
including high blood pressure.  In February, March, and April 
2003, he was treated for hypertension.

In a December 2001 letter, the veteran's private physician 
indicated that the veteran was taking a lot of medications, 
including medication for high blood pressure.  In a June 2002 
letter, she indicated that the veteran had been diagnosed as 
having diabetes mellitus in August 2001 and was started on 
Glucophage at that time which had controlled his blood sugar 
very well.  In a December 2003 letter, the veteran's private 
physician indicated that she had treated the veteran for 
hypertension in April 2003.

Also submitted by the veteran were records from the Railroad 
Retirement Board pertaining to his disability retirement in 
September 2003.  Included in these records is a statement 
from the veteran's private physician noting that she had 
treated him for post-traumatic stress disorder, lumbar and 
cervical stenosis, and chronic pain.  

In a December 2003 letter, a former neighbor of the veteran's 
indicated that she remembered the veteran having multiple 
medical problems after his separation from service, including 
diabetes and hypertension.  

In a December 2003 letter, a former coworker of the veteran's 
indicated that the veteran had various medical problems, 
including "small vessel disease hypertension."

The veteran underwent VA medical examination in February 
2003, at which he reported that he developed hypertension in 
1989 and was currently taking Nifedipine and Lotensin.  He 
also reported that he had had two minor "attacks" in the 
early 1990's, but had had no further cardiac evaluation.  The 
diagnoses included diabetes mellitus and hypertension.  The 
examiner indicated that the question whether the veteran had 
any cardiovascular complications secondary to diabetes was 
difficult to resolve without any information to rely on.

In a May 2003 rating decision, the RO granted service 
connection for diabetes mellitus, associated with presumed 
exposure to Agent Orange in Vietnam.  The RO also confirmed 
and continued the prior denial of service connection for 
hypertension.  

The veteran appealed the RO's decision.  In his September 
2003 notice of disagreement, he stated that when he first got 
out of service, he saw doctors for hypertension.  However, 
these doctors were dead and he could not get his records.  

At his April 2006 Board hearing, the veteran testified that 
he recalled that in 1967, while in Vietnam, he went to the 
medics to have his blood pressure checked.  He indicated that 
he remembered the medics asking him why his blood pressure 
was up and he told them it was because he had just returned 
from his first mission as a tunnel rat.  The veteran 
testified that the medics told him to return the following 
day for a recheck of his blood pressure, which he did.  He 
stated that at that time, his blood pressure was not 
elevated.  At his military separation medical examination, 
the veteran testified that he advised the doctor that his 
blood pressure had been elevated in Vietnam, and he said it 
was probably because of the type of work he was doing.  After 
his separation from service, the veteran testified that he 
went to work for the railroad company and was examined by a 
physician there who said his blood pressure was elevated and 
that he should see a doctor.  The veteran stated that he went 
to his mother-in-law's doctor who gave him some medicine.  
The veteran claimed that he had always been under treatment 
for hypertension since his separation from service.  However, 
he indicated that he was starting to get Alzheimer's disease 
and that he could not remember pertinent details of the 
treatment.  The veteran indicated that his current private 
physician told him that his hypertension may be related to 
Agent Orange.  


Applicable Law

Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain enumerated diseases, including 
cardiovascular-renal disease, may be also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  (The 
provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis 
without establishing a pre-aggravation baseline level of 
disability and comparing it to current level of disability.  
71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated 
intent of the change was merely to implement the requirements 
of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions 
amount to substantive changes to the manner in which 38 
C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995.  Consequently, the Board will apply the older 
version of 38 C.F.R. § 3.310, which is more favorable to the 
claimant because it does not require the establishment of a 
baseline before an award of service connection may be made.)  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).   

Where a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-
ups of symptoms of a condition, alone, do not constitute 
sufficient evidence aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. 49, 54.

New and Material Evidence

In general, decisions of the RO that are not appealed in the 
prescribed time period are final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2006).  Pursuant to 
38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to that claim.

For claims such as this one, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2006).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).


Analysis

As set forth above, in a March 1994 rating decision, the RO 
denied service connection for hypertension on the basis that 
such disability was not present during service or manifest to 
a compensable degree within one year of service separation, 
nor was hypertension shown to be related to service.  

Because the veteran did not appeal the March 1994 rating 
decision denying service connection for hypertension, it is 
final and not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2006).

The veteran, however, now seeks to reopen his claim.  Despite 
the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).

Thus, the Board has reviewed the record, with particular 
attention to the additional evidence received since the final 
March 1994 rating decision.  After reviewing the record, the 
Board finds that the additional evidence received is new and 
material within the meaning of 38 C.F.R. § 3.156.

The additional medical evidence received includes medical 
records dated from 1995 to 2003 containing references to 
hypertension.  However, none of this evidence contains any 
indication that the veteran's current hypertension was 
incurred during service.  Thus, this evidence does not relate 
to an unestablished fact necessary to substantiate the claim.  
Therefore, it is not material.  See Cox v. Brown, 5 Vet. App. 
95 (1993) (holding that records showing treatment years after 
service which do not link the post-service disorder to 
service are not considered new and material evidence). 

Since the March 1994 rating decision, however, the RO has 
awarded service connection for diabetes mellitus.  Also 
received since the March 1994 rating decision is a February 
2003 VA medical examination report in which the examiner 
addressed the possibility of a link between the veteran's 
cardiovascular disease, presumably including his 
hypertension, and his service-connected diabetes mellitus.  
The examiner indicated that he was unable to address this 
question without further information.  

The Board finds that this evidence is new in that in was not 
previously of record.  Moreover, the Board finds that this 
evidence relates to an unestablished fact necessary to 
substantiate the claim, namely the possibility of a link 
between a claimed disability and a service-connected 
disability.  See 38 C.F.R. § 3.310.  

The matter of secondary service connection was not previously 
raised by the veteran or addressed by the RO.  However, 
alternate theories of entitlement to service connection for 
the same disability are encompassed within a single claim.  
See Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997).  The Board therefore 
finds the additional evidence associated with the claims 
folder since the last final rating decision in March 1994 
relates to an unestablished fact necessary to substantiate 
the claim, namely a link between the veteran's service-
connected diabetes mellitus and his hypertension.  While the 
February 2003 VA medical examination report does not contain 
sufficient evidence upon which to award secondary service 
connection, it raises a reasonable possibility of 
substantiating the claim and triggers VA's duty to assist.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must 
provide a VA medical examination when there is competent 
evidence of a current disability and an indication that the 
disability may be associated with another service-connected 
disability).  

For these reasons, the Board finds that the additional 
evidence received since March 1994 warrants a reopening of 
the veteran's claim of service connection for hypertension as 
it is new and material evidence within the meaning of 38 
C.F.R. § 3.156.


ORDER

New and material evidence having been received, the 
application to reopen the claim of entitlement to service 
connection for hypertension is granted.  


REMAND

As noted above in the Introduction, in a May 2003 rating 
decision, the RO denied service connection for a low back 
disability, fibromyalgia, peripheral neuralgia of the lower 
extremities, allergies, mitral valve prolapse, arthritis of 
the arms, hands, and legs, flexor tendonitis with trigger in 
the left middle and ring finger and the right middle finger, 
hematogenous osteomyelitis, gastroesophageal reflux disease, 
prostate cancer, and non-Hodgkin's lymphoma.  

In December 2003 and January 2004 statements, the veteran 
disagreed with this decision.  A Statement of the Case 
addressing these issues, however, has not yet been issued.  
Thus, a remand for this action is necessary.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).

In addition, for the reasons discussed above, the Board finds 
that a VA medical examination is necessary to clarify the 
relationship, if any, between the veteran's hypertension and 
his service-connected diabetes mellitus.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (VA must provide a VA 
medical examination when there is competent evidence of a 
current disability and an indication that the disability may 
be associated with another service-connected disability).  




Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a Statement of 
the Case to the veteran and his 
representative addressing the issues of 
entitlement to service connection for a 
low back disability, fibromyalgia, 
peripheral neuralgia of the lower 
extremities, allergies, mitral valve 
prolapse, arthritis of the arms, hands, 
and legs, flexor tendonitis with trigger 
in the left middle and ring finger and 
the right middle finger, hematogenous 
osteomyelitis, gastroesophageal reflux 
disease, prostate cancer, and non-
Hodgkin's lymphoma.  The Statement of the 
Case should include all relevant law and 
regulations pertaining to the claims.  
The veteran must be advised of the time 
limit in which he may file a substantive 
appeal, if he so desires.  38 C.F.R. § 
20.302(b) (2006).  These claims should be 
returned to the Board, only if an appeal 
is properly perfected.  

2.  The veteran should be afforded a VA 
medical examination for the purpose of 
clarifying the relationship, if any, 
between the veteran's hypertension and 
his service-connected diabetes mellitus.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  The examiner 
should be asked to provide an opinion as 
to whether it is as least as likely as 
not that the veteran's current 
hypertension is causally related to or 
aggravated by his service-connected 
diabetes mellitus.  The report of 
examination should include a complete 
rationale for all opinions rendered.

3.  After the above development has been 
completed, the RO should review the 
record.  If the veteran's claim of 
service connection for hypertension 
remains denied, he and his representative 
should be provided with a supplemental 
statement of the case and an opportunity 
to respond.   

The case should then be returned to the Board, if in order.  
This matter should then be returned to the Board for further 
appellate consideration, only if an appeal is properly 
perfected.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


